Title: To George Washington from Brigadier General Casimir Pulaski, 3 March 1778
From: Pulaski, Casimir
To: Washington, George



Mon General.
3 Mars 1778. aux Environs de Hadenfield [N.J.]

Nous avons Livré Le Combat aux Anglais mais L’infenterie a arrivé un peu tard et en petit Nombre, de La façon que Les anglais on Hardis ont marché sur avec 3 Pieces des Canons et 600 Infenterie que jais vu moi meme notre infanterie et La Cavalerie du comencement attaquent apré se defendoit de pie ferme ⟨mait?⟩ cedant toujours Le terrain revenoit a la charge on ma blaisse de Dragons 4 Chevaux tué 3 estropié totalement et 3 autres legeremens blaissé J’ais perdû aussi dans cette affaire mon cheval qui m’a couté biein chere et etoit exçelent il a perdû d’un cou d’feu a sa jambe Vous me permetrais mon General de choisir en entendant un autre cheval parmis les Dragons avant que je trouvs un á ma pensée Jais L honeur de dire a V. E. que Les dragons fasoient des merveils ils son bons Soldats mais menquent de tous ils perdront L’envi de bieins Servire. a La poursuite de L’enemis J’ais pris 7 Prisoniers parmis Le quels il se trouvs un Capitain d’un Vaisso qui etant Curieux de reconoitre de pre nos maneuvres a tombé dans Les files tous Les autrs sont de Ma⟨telots⟩ qui Coupoient Le bois et etoient coupe par notre Cavalerie avent cet attaque jais Les allarmé La Nui de La façon quis se sont retire precipitement en meme tems de Hatienfield et ma patouile ⟨illegible⟩ a fait an leurs poursuite un Prisonier qui a avoue quils etoient 1200. avec 4 pieces des Canons Voila La detaile Çe quil regards le General Weyne je Luis ais fait entendre qu’il a abusé de Son encienete et qu’il saye que ses ordres ne me regardent pas vu de L’Ordre particulié que j’avois dé V. Ex. et de plus que je doit etre excipe de touts [autres] ordres com le Comendent de La Cavalerie et qui n a pas entré autrement dans Les Services que de n’etre Soumis qu au Chef de L’Armé mais que mon Sele pour les Services surpasse cette poi[n]t d’Honeur et qu apres une Conoissa⟨nce⟩ je ferais tous çe qu’il trouvera aventageux d operer j’ai agis de meme et je ne peu pas me plaindre en autre chose du General au Contrere apre sa facon d’agire etoit trop honette que je ne Luis rends La justice. je repets A V. E. que Les chevaux sont trop necessairs cette partie quelle

etoit avec moi ne peu plus a Couse de Movaise chemin aussi si je trouverais che queque Quaquer un bon chevale je l’emporterais Le General Weyne a an 20. Ile n’e me les don pas attenda⟨nt les⟩ Ordres Jais L’honeur d’etre de Votre Excelence Le tres humbl et tres obeissent Serviteur

C. Pulaski Gnl of Cav⟨alrie⟩


à La poursuite dé L’enemi jais repri que que betaile et jais La brule une Parti de Son Foine.

